The plaintiffs’ petition for certification for appeal from the Appellate Court, 24 Conn. App. 49, is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the trial court should not have sustained the appeal because there had been no material change of circumstances since the denial of a previous application concerning the same property?
“2. Was the record before the Appellate Court adequate for the purpose of considering the plaintiffs’ claim that the variance was granted in violation of certain provisions of the Bridgeport zoning regulations?”